Case 1:21-cv-00027-LPS Document 83 Filed 06/30/21 Page 1 of 3 PageID #: 3941




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



 ASTRAZENECA PHARMACEUTICALS LP,

                Plaintiff,

        V.
                                                                      C.A. No. 21-27-LPS

XAVIER BECERRA,DANIEL J. BARRY,
DIANA ESPINOSA,U.S. DEPARTMENT OF
HEALTH AND HUMAN SERVICES,and
 HEALTH RESOURCES AND SERVICES
 ADMINISTRATION,

                Defendants.



                                   MEMORANDUM ORDER


       WHEREAS,in a memorandum opinion dated June 16, 2021,the Court held that

AstraZeneca is "entitled to at least some relief in this case (D.I. 78 at 1-2);

       WHEREAS,in a corresponding order also dated June 16,2021,the Court denied

Defendants' motion to dismiss(D.L 55) with respect to the first three claims of AstraZeneca's

amended complaint and granted the motion solely with respect to the fourth claim, which

AstraZeneca had withdrawn (see D.I. 79);

       WHEREAS,the Court directed the parties to meet and confer regarding:(i) the precise

relief to be granted to AstraZeneca given the Court's analysis,(ii) what additional order the

Court should enter, and (iii) the next steps in this case (see id);

        WHEREAS,on Jime 21,2021,the parties submitted a joint status report outlining their

positions on those issues(D.I. 82), which the Court has carefully considered;

       NOW,THEREFORE,IT IS HEREBY ORDERED that:


                                                  1
Case 1:21-cv-00027-LPS Document 83 Filed 06/30/21 Page 2 of 3 PageID #: 3942




       1.       It is DECLARED that HHS's withdrawal ofthe Opinion {see D.I. 81)does not

moot this litigation. "It is well settled that a defendant's voluntary cessation ofa challenged

practice does not deprive a federal court of its power to determine the legality ofthe practice

unless it is absolutely clear that the allegedly wrongful behavior could not reasonably be

expected to recur." Buckhannon Bd & Care Home, Inc. v. W. Va. Dep't ofHealth & Human

Resources, 532 U.S. 598,609(2001)(internal quotation marks omitted); see also Solar Turbines

Inc. V. Seif 879 F.2d 1073, 1078-79(3d Cir. 1989)(holding case not moot despite agency's

withdrawal of administrative order because agency "ha[d] not altered its position on the merits").

Here, although HHS withdrew the Opinion, HHS has made it clear that its position on the 340B

statute has not changed. {See D.I. 81-1 ("[HHS's general counsel] notes that its withdrawal of

the Opinion does not impact the ongoing efforts ofthe Health Resources and Services

Administration(HRSA)to enforce the obligations that 42 U.S.C. § 256b places on drug

manufacturers      "); see also D.I. 82 at 4("HRSA intends to continue enforcement proceedings

against AstraZeneca pursuant to the 340B statute.")) Because HHS and its sub-agency, HRSA,

intend to act in accordance with the withdrawn Opinion, this litigation is not moot. See Solar

Turbines, 879 F.2d at 1079.^

       2.       With respect to the third claim ofthe amended complaint, AstraZeneca's motion

for summary judgment(D.I. 42)is GRANTED,and the government's motion for summary



        ^ The government cites only one case in support ofits argument that this litigation is now
moot. {See D.I. 82 at 4)(citing Marcavage v. Nat'I Park Serv.,666 F.3d 856, 861-62(3d Cir.
2012)) In Marcavage,the Third Circuit determined that the alleged constitutional violations
were unlikely to recur because the agency had amended the challenged regulations before the
litigation. This case is different: HHS withdrew the Opinion only after the Court issued its
memorandum opinion, and, as described above, HHS has indicated that its position on the 340B
statute has not actually changed.
Case 1:21-cv-00027-LPS Document 83 Filed 06/30/21 Page 3 of 3 PageID #: 3943




judgment(D.L 55)is DENIED. Because the Court has concluded that AstraZeneca's claims are

not moot, and given the Court's conclusions in the Opinion, the government agrees that this

relief is proper. (See D.I. 82 at 6)

       3.      With respect to the first and second claims of the amended complaint,

AstraZeneca's motion for summary judgment(D.I. 42)and the government's motion for

summary judgment(D.I. 55) are DENIED WITHOUT PREJUDICE.

       4.      The Opinion issued by the general counsel of HHS on December 30, 2020, is

SET ASIDE and VACATED.


       The Court has considered the parties' other proposals(see D.I. 82 at 5-6), but it has

determined that the relief granted in this Order is appropriate given the Court's conclusions in

the June 16, 2021 Memorandum Opinion.

       IT IS FURTHER ORDRED that the parties are directed to meet and confer regarding

how this case will now proceed. No later than July 6,2021, the parties shall submit ajoint

status report outlining their proposed schedule for: (i) AstraZeneca's filing of its second

amended complaint,(ii) the government's filing of the administrative record regarding the

Violation Letter, and (iii) both parties' filing and briefing of any forthcoming motions to dismiss,

motions for summary judgment, or any other motions. Any proposed briefing schedule should

take care to limit the number of requested pages to the minimum truly needed, and it should

provide each party with at least one opportunity to respond in writing to the other party's

arguments.




June 30, 2021                                         HONOmBLE LEONARD P. STARK
Wilmington, Delaware                                  UNITED STATES DISTRICT JUDGE
